           Case 1:17-cr-00548-PAC Document 260 Filed 01/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------X
                                                                                           I- J- 1- J(JJ-o
UNITED STATES OF AMERICA
                                                                      S-2 17 Cr. 548 (PAC)
                          -v-
                                                                      ORDER
JOSHUA ADAM SCHULTE,

                          Defendant.

------------------------------------------------------X

        HONORABLE PAUL A. CROTTY, United States District Judge:

        The Government has moved this Court to implement certain security measures designed

to protect from disclosure the true identities of one or more Central Intelligence Agency ("CIA")

witnesses expected to testify at trial. See Dkt. 199 at 1. Specifically, the Government requests

that the courtroom remain closed to members of the public, subject to certain exceptions, during

those witnesses' testimony. 1 The Government proposed that the partial closure of the courtroom

be tailored as followed: (a) a live feed of the testimony to an adjoining courtroom that does not

reveal the witness's face; (b) transcripts of the testimony to be released publicly as soon as

feasible, which would typically be on the evening after the day of testimony; and (c) one pool

reporter permitted in the courtroom during testimony.

        Further, the Government's sealed motion seeks an order permitting the "Protected

Witnesses" to (1) testify using pseudonyms, (2) use a non-public entrance to enter and exit the

courtroom, (3) precluding cross-examination that would reveal any aspect of their true identity,




1 According to the Government, necessary courtroom personnel, the defendant, the defendant's trial team, the

Government's trial team, the defendant's family, and one pool reporter would be permitted in the courtroom during
the Protected Witnesses' testimony.

                                                          1
          Case 1:17-cr-00548-PAC Document 260 Filed 01/21/20 Page 2 of 2



and (4) prohibiting sketching or other recording of their faces, and pixilation of any publicly

released images of their faces.

       The First Amendment. .. has consistently been read to provide the public and press a right

of access to criminal trials. United States v. Smith, 426 F.3d 567, 574-75 (2d Cir. 2005). To

close the proceeding to which such a right of access attaches, the Court must provide notice to

the public to ensure an opportunity to challenge court closure from persons other than the

litigants. See Application of The Herald Co., 734 F.2d 93, 102 (2d Cir. 1984). Thus, before

deciding this motion, the Court is affording members of the public and press an opportunity to

challenge or object to the Government's proposal.

       The Government is directed to file a public version of the proposed specific courtroom

closure measures by close of business Thursday, January 23, 2020. The Court will hear any

comments or objections at a public hearing scheduled for Monday, January 27, 2020, at 2 p.m. in

Courtroom 14C at 500 Pearl Street, New York, New York.

Dated: New York, New York
       January .'.'2:\ 2020


                                                      SO ORDERED


                                                         /LJAt~
                                                      PAULA. CROTTY
                                                      United States District Judge




                                                 2
